 

 

Exhibit 10.2 

 

CORPORATE RESOLUTION OF THE BOARD OF DIRECTORS

OF

Simlatus Corporation

 

We, the undersigned, do hereby certify that at a meeting of the Board of
Directors (the “Board”) of Simlatus Corporation, a corporation incorporated
under the laws of the State of Nevada (the “Corporation”), duly held on November
13, 2018, at which said meeting no less than a majority of the directors were
present and voting throughout, the following resolution, upon motions made,
seconded and carried, was duly adopted and is now in full force and effect:

 

WHEREAS, the Board of Directors has determined that in the best interests of the
company, the company will acquire the Intellectual Property (IP) and Fixed
Assets of Satel Group, Inc., a Nevada Corporation doing business in San
Francisco, California and pursuant the attached Asset Purchase Agreement dated
11/13/2018. The company has authorized that the Seller shall sell, assign and
transfer all of its right, title and interest to its IP, fixed assets and “know
how” to the Buyer (collectively, the "Seller’s Assets"). The Buyer and the
Seller mutually agree that Seller will assign certain assets, and provide the
“Know-How” of the High-Speed Internet and DIRECTV™ for Multi-dwelling buildings
including: Businesses, Apartments and Condominiums, and Residential Communities
in the San Francisco metropolitan area. The IP and assets pursuant to schedule
3.03 are valued at $1,945,000. As consideration for the IP, fixed assets and the
“Know -How”, the Buyer shall issue, or cause to be issued, $ 1,945,000 worth of
Preferred Series A Stock (PAR $.001) Ninety (90) days from the date of this
agreement. The number of shares to be issued is 1,086,592 of the Preferred
Series A stock at a price of $1.79 per share and convertible pursuant the
conversion rights as specified in the Articles of Incorporation for SIML. Satel
Group Inc., has designated that the said stock be issued in the name of Richard
Hylen.

 

The Company, SIML, will issue to Richard Hylen as collateral, $1,945,000 of
restricted common stock at a price of $.019 for a total issuance of 102,368,421
restricted shares of common stock. The restricted stock certificate will be
returned to treasury upon i) the first conversion notice to convert said Series
A Preferred outlined in this agreement or ii) Richard Hylen, at his option, for
any reason, agrees to return to treasury the restricted common stock
certificate. The restricted common stock will be issued immediately upon
execution of this agreement.

 

NOW, THEREFORE, BE IT:

 

RESOLVED, the Board of Directors has authorized that the Seller shall sell,
assign and transfer all of its right, title and interest to its IP, fixed assets
and “know how” to the Buyer (collectively, the "Seller’s Assets"). The Buyer and
the Seller mutually agree that Seller will assign certain assets, and provide
the “Know-How” of the High-Speed Internet and DIRECTV™ for Multi-dwelling
buildings including: Businesses, Apartments and Condominiums, and Residential
Communities in the San Francisco metropolitan area. The IP and assets pursuant
to schedule 3.03 are valued at $1,945,000. As consideration for the IP, fixed
assets and the “Know -How”, the Buyer shall issue, or cause to be issued, $
1,945,000 worth of Preferred Series A Stock (PAR $.001) Ninety (90) days from
the date of this agreement. The number of shares to be issued is 1,086,592 of
the Preferred Series A stock at a price of $1.79 per share and convertible
pursuant the conversion rights as specified in the Articles of Incorporation for
SIML. Satel Group Inc., has designated that the said stock be issued in the name
of Richard Hylen.

 

The Company, SIML, will issue to Richard Hylen as collateral, $1,945,000 of
restricted common stock at a price of $.019 for a total issuance of 102,368,421
restricted shares of common stock. The restricted stock certificate will be
returned to treasury upon i) the first conversion notice to convert said Series
A Preferred outlined in this agreement or ii) Richard Hylen, at his option, for
any reason, agrees to return to treasury the restricted common stock
certificate. The restricted common stock will be issued immediately upon
execution of this agreement.

 

The company authorizes New Horizon Transfer Inc. to issue 1,086,592 Preferred
Series A Shares and 102,368,421 restricted Common Shares to Richard Hylen
pursuant the Asset Purchase Agreement dated 11/13/2018.

 Page 1 of 1

 

RESOLVED, that any executive officer of the Corporation be, and hereby is,
authorized, empowered and directed, from time to time, to take such additional
action and to execute, certify and deliver to the transfer agent of the
Corporation, as any appropriate and/or proper way to implement the provisions of
the foregoing resolutions:

 

The undersigned, do hereby certify that we are members of the Board; that the
attached is a true and correct copy of resolutions duly adopted and ratified at
a meeting of the Board duly convened and held in accordance with its by-laws and
the laws of the Corporation’s state of incorporation, as transcribed by us from
the minutes; and that the same have not in any way been modified, repealed or
rescinded and are in full force and effect.

 

IN WITNESS WHEREOF, we have hereunto set our hands as Members of the Board of
Directors of the Corporation. 

 

(-s- Richard Hylen) [sc001_v1.jpg]  11/13/2018       Richard Hylen, Chairman 
Date

 Page 2 of 2